Name: Commission Regulation (EU) NoÃ 185/2014 of 26Ã February 2014 correcting Bulgarian language version of Regulation (EU) NoÃ 142/2011 implementing Regulation (EC) NoÃ 1069/2009 of the European Parliament and of the Council laying down health rules as regards animal by-products and derived products not intended for human consumption and implementing Council Directive 97/78/EC as regards certain samples and items exempt from veterinary checks at the border under that Directive Text with EEA relevance
 Type: Regulation
 Subject Matter: industrial structures and policy;  tariff policy;  agricultural activity;  agricultural policy;  consumption;  health;  animal product;  trade;  environmental policy
 Date Published: nan

 27.2.2014 EN Official Journal of the European Union L 57/21 COMMISSION REGULATION (EU) No 185/2014 of 26 February 2014 correcting Bulgarian language version of Regulation (EU) No 142/2011 implementing Regulation (EC) No 1069/2009 of the European Parliament and of the Council laying down health rules as regards animal by-products and derived products not intended for human consumption and implementing Council Directive 97/78/EC as regards certain samples and items exempt from veterinary checks at the border under that Directive (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1069/2009 of the European Parliament and of the Council of 21 October 2009 laying down health rules as regards animal by-products and derived products not intended for human consumption and repealing Regulation (EC) No 1774/2002 (Animal by-products Regulation) (1), and in particular Article 5(2) and Article 6(1)(b)(ii) and the second subparagraph of Article 6(1), the second subparagraph of Article 6(2), Article 11(2)(b) and (c) and the second subparagraph of Article 11(2), Article 15(1)(b), (d), (e), (h) and (i) and the second subparagraph of Article 15(1), Articles 17(2) and 18(3), Article 19(4)(a), (b) and (c) and the second subparagraph of Article 19(4), Article 20(10) and (11), Article 21(5) and (6), Articles 22(3) and 23(3), Article 27(a), (b), (c) and (e) to (h) and the second subparagraph of Article 27, Articles 31(2) and 32(3), Article 40, the first and third subparagraph of Article 41(3), Article 42, Articles 43(3), 45(4), 47(2) and 48(2), Article 48(7)(a) and (8)(a) and the second subparagraph of Article 48(8) thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (2), and in particular Article 16(3) thereof, Whereas: (1) There is an error in the Bulgarian language version of Commission Regulation (EU) No 142/2011 (3) which should be corrected. The other language versions are not affected. (2) Regulation (EU) No 142/2011 should therefore be corrected accordingly. (3) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, and neither the European Parliament nor the Council has opposed them, HAS ADOPTED THIS REGULATION: Article 1 Concerns only the Bulgarian language version. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 February 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 300, 14.11.2009, p. 1. (2) OJ L 24, 30.1.1998, p. 9. (3) OJ L 54, 26.2.2011, p. 1.